Citation Nr: 0313041	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  00-24 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Evaluation of a shortening of the left leg, rated as 10 
percent disabling from December 31, 1992.



REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney 
at Law



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from November 1972 to March 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In a decision dated May 29, 2001, the Board denied a higher 
evaluation for the veteran's shortened left leg.  Thereafter, 
the veteran filed an appeal to the United States Court of 
Appeals for Veterans Claims (Court).  In October 2002, the 
veteran's attorney and VA's General Counsel filed a joint 
motion to vacate the Board's May 2001 decision.  In October 
2002, the Court granted the joint motion and remanded the 
case to the Board for re-adjudication.  

The Board wrote to the veteran in February 2003 and advised 
him that he had 90 days to submit additional evidence or 
argument in regard to his claim.  The veteran's attorney 
submitted additional argument in May 2003.  

In the May 2003 submission it was alleged that the veteran's 
current claim was pending since August 24, 1992.  This raises 
the question of entitlement to an earlier effective date.  
Such an issue has not been developed for the Board's review.  
The Board further notes that the veteran was granted 
entitlement to TDIU benefits by way of a rating decision 
prepared in November 2002.  In the May 2003 submission, the 
veteran's attorney said that the veteran had expressed his 
disagreement with the effective date assigned for the award.  
These questions are referred to the RO for further action as 
appropriate.


REMAND

As noted in the Introduction, the Board denied a higher 
rating for the veteran's shortened left leg in May 2001.  The 
veteran appealed the denial to the Court.  In the joint 
motion presented to the Court, the veteran, through his 
attorney, argued that the Board had failed to obtain the 
veteran's Social Security Administration (SSA) disability 
records and failed to consider the veteran for referral to VA 
Central Office for consideration of an extra-schedular 
disability rating for his shortened left leg disability.  As 
the Court has issued an order granting the joint motion, the 
Board will remand the case for compliance with the 
requirements of the joint motion.  

The arguments regarding obtaining and reviewing SSA records 
were addressed above.  The case is being remanded to obtain 
those records.  The veteran should also be afforded a VA 
examination in order to determine, as precisely as possible, 
the actual measurement of the left leg shortening.  

Additionally, in the October 2002 joint motion, the parties 
referred to the bases for requiring consideration of an 
extraschedular rating.  Although the issue developed for the 
Board's review was entitlement to a higher rating for 
shortening of the leg, the parties to the joint motion 
referred to other difficulties experienced by the veteran 
such as chronic aching in the leg and venous stasis.  From 
the context of the argument made in the joint motion, it 
appears that the parties to the appeal considered such 
difficulties as a part of the shortening.  While the Board's 
jurisdiction is ordinarily limited to issues considered by 
the RO and properly appealed by the claimant, see 38 C.F.R. 
§ 20.200 (2002), it appears that the parties have now agreed 
that the shortening of the left leg contemplates something 
more than shortening.  This question should be explored on 
examination.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)) was enacted in 
November 2000.  The veteran has not been advised of the 
provisions of the VCAA or of the VA regulations that were 
promulgated to implement the VCAA.  The Board found, in its 
May 2001 decision, that the requirements of the VCAA 
pertaining to notice and the duty to assist were met in a 
general way.  Nevertheless, the Court has held that specific 
notice must be provided to a claimant in order to satisfy the 
requirements of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Therefore, the veteran must be 
afforded the appropriate notice and assistance, as required 
by the VCAA.

In light of the above, the veteran's case is REMANDED for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2002).  
The veteran should be given specific 
notice of what information or 
evidence is required of him to 
substantiate his claim and should be 
told of the time for response.  
38 U.S.C.A. § 5103 (West 2002).  

2.  The RO should obtain the names 
and addresses of all medical care 
providers who treated the veteran 
for problems related to his 
shortened left leg since December 
1992.  After securing the necessary 
release(s), the RO should obtain 
these records.

3.  The SSA should be contacted and 
the records pertinent to the 
veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon 
concerning that claim should be 
requested.

4.  The veteran should be scheduled 
for a VA orthopedic examination.  
All necessary tests should be 
conducted, including X-rays, etc., 
which the examiner deems necessary.  
The examiner should review the 
results of any testing prior to 
completion of the report.  The 
examiner should review the claims 
file, examine the veteran, and 
provide findings that take into 
account all functional impairments, 
such as functional loss due to 
flare-ups, fatigability, 
incoordination, and pain on 
movements, due to the shortening of 
his left leg.  It is most important 
that the difference in leg lengths 
be properly measured in accordance 
with 38 C.F.R. § 4.71a, Diagnostic 
Code 5275.  The examiner should also 
be asked to specifically identify 
all problems associated with the 
shortening and provide detailed 
findings as to the disabling 
manifestations of each.  The 
examiner should provide a complete 
rationale for all conclusions 
reached.

5.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issue on 
appeal, to include consideration of 
whether the veteran's shortened left 
leg disability warrants referral for 
an extraschedular rating.  If the 
benefit sought is not granted, the 
veteran and his attorney should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

After opportunity is given to respond to the supplemental 
statement of the case, and after expiration of the statutory 
period for response as set forth in 38 U.S.C.A. § 5103(b) 
(West 2002), the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

